           Case 1:20-cv-00842-RP Document 23 Filed 04/07/21 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

SONWEST CO.,                                          §
                                                      §
                     Plaintiff,                       §
                                                      §
v.                                                    §
                                                      §
J. TERRON EVERTSON, in his official capacity as §
Williamson County Engineer; BILL GRAVELL, in §                             1:20-CV-842-RP
his official capacity as Williamson County Judge; and §
TERRY COOK, CYNTHIA LONG, RUSS                        §
BOLES, and VALERIE COVEY, in their official §
capacities as Williamson County Commissioners,        §
                                                      §
                     Defendants.                      §

                                                 ORDER

         Before the Court is the above-entitled matter. The Court has reviewed Defendants’ 1 Motion

to Dismiss, (Dkt. 8), and the responsive briefing, (Dkts. 9, 10). Count 3 in Plaintiff SonWest Co.’s

(“SonWest”) amended complaint brings a declaratory judgment action against Defendant J. Terron

Evertson for ultra vires acts regarding non-party WBW Development Group, LLC’s development,

Schwertner Ranch. (Am. Compl., Dkt. 7, at 33–34). Out of an abundance of caution, the Court

believes that the parties should be afforded to opportunity to file supplemental briefing regarding

SonWest’s standing to bring this claim, which has not been fully briefed. (See Defs.’ Reply, Dkt. 10,

at 8); Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560–61 (1992) (explaining that to establish Article III

standing, a plaintiff must demonstrate that it has (1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision).



1Defendants are Bill Gravell, in his official capacity as Williamson County Judge; Terry Cook, Cynthia Long,
Valerie Covey, and Russ Boles, in their official capacities as Williamson County; and J. Terron Evertson, in
his official capacity as Williamson County Engineer’s.
           Case 1:20-cv-00842-RP Document 23 Filed 04/07/21 Page 2 of 2



         Accordingly, SonWest is ORDERED to submit to the Court supplemental briefing, not to

exceed ten (10) pages, providing support for its standing to bring Count 3 against Defendants.

SonWest is ordered to file this briefing on or before April 21, 2021. Defendants may respond to

SonWest’s supplement on or before May 5, 2021. Defendants’ submission may not exceed ten (10)

pages.

         SIGNED on April 7, 2021.



                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
